PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/441,435
Filing Date: 24 Feb 2017
Appellant(s): Olson, John, Walter



__________________
Richard A. Arrett
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/8/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Each of Applicant’s arguments is listed below in italics and followed by the examiner’s response.
Albright does not disclose a kit for retrofitting an existing skid steer and an existing implement, but rather includes a replacement mounting plate which is then compatible with a new appropriately constructed implement (see Col. 5, lines 21-23). Applicant's invention involves making a modification to the existing machine and making a modification to the existing implement, and is therefore significantly cheaper than the replacement equipment of Albright. Albright does not meet the limitations of claims 6-9 because it requires an entirely new implement. There is no teaching in Albright of selling its invention in kit form, which has a well-defined meaning in patent law.
Appellant asserts that a “kit form” has a well-defined meaning in patent law. However, the examiner is unaware of any such well-defined meaning, nor does the MPEP appear to offer any discussion regarding the correct interpretation of a “kit” limitation. Appellant has also failed to cite the alleged “well-defined” meaning. The examiner has thus interpreted a “kit” for the purpose of examination as essentially being a singular collection of the claimed components, i.e. all of the parts in the same place at the same time. Thus, a claim may anticipate this collection of components, or there may be some motivation in the art to bring together such a collection from otherwise separate components. A “kit” claim is thus also essentially a form of product claim defined by its structural aspects and not necessarily its intent. In this case, claim 6 essentially requires:
an improved machine quick attach which is connected to the machine in place of the original quick attach and which has a hydraulic connector block connected to the hydraulics of the existing machine;
an improved implement quick attach which is connected to the implement and which has a mating hydraulic connector block connected to the hydraulics of the existing implement and which is designed to automatically mate with the machine quick attach hydraulic connector block when the machine is attached to the implement.

Applicant respectfully traverses the rejection of claims 1-5 as being based on impermissible hindsight, viewing the claimed invention through the lens of applicant's own teachings. A person of ordinary skill in the art, without applicant's own teachings, would not be motivated based on the cited combination to invent claims 1-5, without impermissible hindsight based on applicant's own teachings.
AAPA (applicant's admitted prior art) does not admit that modifying old machines and old implements is old, but simply teaches that new machines are built to work with new implements with quick connect attachments. It is not old to modify the older style machine to work with old implements to adapt them to become quick connect attachable without having to buy a new machine and compatible new implements. Therefore, applicant believes that the AAPA itself is impermissible hindsight, because the examiner is viewing machines such as Albright, which are not retrofitted older machines, as if they were retrofitted based on the teachings of applicant's own disclosure. This is improper, and forms a strained combination based on impermissible hindsight. The rejection of claims 1-5 should be reversed and claims 1-5 allowed.
The examiner starts by noting that Appellant’s argument against the rejection of claim 1 fails to address two (Everything Attachment and Cahill) of the four references cited in the rejection. Consequently, Appellant does not acknowledge or consider the information and motivation provided by these references. Instead, Appellant focuses purely on a hindsight argument based on AAPA and Albright and a mischaracterization of the examiner’s rejection as discussed below.
Appellant states “AAPA (applicant's admitted prior art) does not admit that modifying old machines and old implements is old”. The examiner never asserted this, however, and clearly only cites AAPA to establish the known old-style or existing implement and machine, i.e. an existing machine and implement which may be ripe for improvement.
Appellant states “It is not old to modify the older style machine to work with old implements to adapt them to become quick connect attachable without having to buy a new machine and compatible new implements”. However, EverythingAttachment (not addressed in any way by Appellant as previously noted) does in fact teach the idea of retrofitting an existing machine and implement with an updated quick attach system. Therefore, there was information and motivation in the prior art for one of ordinary skill to have retrofitted an old or existing machine and implement to an updated or newer quick attach system.
Appellant states “applicant believes that the AAPA itself is impermissible hindsight, because the examiner is viewing machines such as Albright, which are not retrofitted older machines, as if they were retrofitted based on the teachings of applicant's own disclosure”. First, it is unclear how a singular reference such as AAPA can in itself be impermissible hindsight since hindsight is a reasoning for combining multiple references. Second, Appellant again mischaracterizes the examiner’s rejection, because the examiner is not treating Albright as a retrofitted machine based on the teachings of AAPA. As noted before, AAPA merely establishes the known or existing machine and implement ripe for improvement. Albright teaches a newer and improved version of a quick attach which might be implemented on an older machine. EverythingAttachment provides the teaching, suggestion, or 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Matthew P Travers/
Conferees:
/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726                                                                                                                                                                                                        

/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.